Citation Nr: 1228982	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  12-15 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for cardiovascular disease.

3.  Entitlement to an initial evaluation in excess of 10 percent disabling for mechanical low back pain, for the period prior to December 24, 2008, and in excess of 20 percent disabling for the period beginning December 24, 2008.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Polson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1975 to July 1985, and December 1990 to June 1992, with additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 1994 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, FL.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In June 1994, the RO issued a rating decision denying service connection for hearing loss.  In July 1994, the Veteran filed a notice of disagreement (NOD), disagreeing with the denial of service connection for hearing loss.  A statement of the case (SOC) was subsequently issued in May 2012 for bilateral hearing loss, and the Veteran filed his substantive appeal, via VA Form 9, in May 2012.  As such, the claim has been recharacterized above.

The Veteran contends he was exposed to loud noise while in service, as an artillery crewman and mechanic, and his bilateral hearing loss can be directly attributed to such noise.  

The Veteran's service treatment records associated with the claims file do not note any hearing loss.  However, a December 1993 general medical examination noted hearing loss, and VA audiological examination and progress notes, dated in December 1993, noted the Veteran reported hearing loss.  In an April 1994 VA audio consultation note, the Veteran's noise exposure from working with artillery in service was noted.

In a December 2008 audiology consult report, the Veteran's chief complaint was "[h]earing loss in both ears since the service that has gradually worsened with time."  The audiologist noted the Veteran had military noise exposure, including artillery, gunfire, truck engines, and tanks.  The report revealed mild to moderate sensorineural hearing loss in the Veteran's right ear, and mild to moderately-severe sensorineural hearing loss in his left ear.  

During a September 2009 VA audiological examination, the Veteran's chief complaint was bilateral hearing loss.  The examiner noted the Veteran was a field artillery crewman and was exposed to gunfire and artillery.  The examiner also noted the Veteran reported exposure to occupational construction noise for four to five years.  The examination revealed mild to moderate sensorineural hearing loss in the right ear and mild to moderately-severe sensorineural hearing loss in the left ear.  The results of the audiometric test revealed the Veteran had a hearing loss disability pursuant to 38 C.F.R. § 3.385 (2011).  The Veteran was diagnosed with bilateral hearing loss.  However, the examiner was unable to offer an opinion as to whether the Veteran's bilateral hearing loss was due to or a result of the Veteran's military noise exposure:  "I CANNOT RESOLVE THIS ISSUE WITHOUT RESORT TO MERE SPECULATION."  The rationale provided for this conclusion was that no in-service hearing tests were located in the Veteran's service medical records, and the only hearing test in the record was completed after the Veteran's separation from service.  

The Board notes a VA examiner cannot use speculation "as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, the examiner noted an opinion as to whether the Veteran's bilateral hearing loss was service connected could not be made without resorting to speculation.  Although the examiner, in providing rationale for this opinion, noted the Veteran's in-service noise exposure, the examiner relied on the lack of hearing loss while in service when rendering the opinion.  Therefore, the Board finds the September 2009 examination is inadequate.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (a Veteran's lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a service connection claim, if credible, regardless of the lack of contemporaneous medical evidence).  

The Board notes another VA audiological examination was completed in December 2010, but it was to determine whether the Veteran's claim for bilateral tinnitus was service connected.  The Veteran reported military noise exposure as an artillery crewman and mechanic.  The Veteran also reported occupational noise exposure from working in construction for four to five years.  The examination revealed mild to moderately-severe sensorineural hearing loss in both ears.  The results of the audiometric test revealed the Veteran had a hearing loss disability pursuant to 38 C.F.R. § 3.385 (2011).  The Veteran was diagnosed with bilateral hearing loss and tinnitus.  However, the examiner did not offer an opinion as to whether the Veteran's bilateral hearing loss was due to or a result of the Veteran's military acoustic trauma.  Therefore the Board finds the December 2010 examination is inadequate with regard to the Veteran's claim for service connection for his bilateral hearing loss.

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing the Veteran suffered an event, injury, or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, the Board notes, once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate exam or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As noted above, based on the results of the September 2009 and the December 2010 audiometric tests, the Veteran has a bilateral hearing loss disability pursuant to 38 C.F.R. § 3.385 (2011).  Evidence in the record indicates the Veteran was exposed to loud noise while in service, and the Veteran has competently reported he has had bilateral hearing loss since service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence is competent if it describes symptoms that support a later diagnosis); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Therefore, as the September 2009 and December 2010 examinations are inadequate and as there is insufficient medical evidence to make a decision, the claim must be remanded for the Veteran to be afforded an adequate VA audiological examination.

In addition to denying entitlement to hearing loss, the June 1994 RO rating decision granted entitlement to service connection for mechanical low back pain, assigning an evaluation of 10 percent disabling beginning July 1, 1993, and denied service connection for a cardiac condition.  In July 1994, the Veteran filed an NOD, disagreeing with the initial evaluation for mechanical low back pain and the denial of service connection for cardiovascular disease.  In a September 2009 rating decision, the Veteran was granted an evaluation of 20 percent disabling, for the period beginning December 24, 2008, for mechanical low back pain.  However, this does not represent a complete grant of the benefits sought.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  There is no indication in the record the Veteran has been issued an SOC in regard to either mechanical low back pain or cardiovascular disease.  

Under these circumstances, the Board has no discretion and must remand the issues of entitlement to an initial evaluation in excess of 10 percent disabling for mechanical low back pain, for the period prior to December 24, 2008, and in excess of 20 percent disabling, for the period beginning December 24, 2008, and entitlement to service connection for cardiovascular disease to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (the Board must remand to the RO for issuance of a SOC if one was not previously issued after the timely filing of a NOD).

Since the claims file is being returned, it should be updated to include any new VA treatment records dated since December 2010.  See 38 C.F.R. § 3.159(c)(2) (2011); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a statement of the case as to the issues of entitlement to an initial evaluation in excess of 10 percent disabling for mechanical low back pain, for the period prior to December 24, 2008, and in excess of 20 percent disabling, for the period beginning December 24, 2008, and entitlement to service connection for cardiovascular disease.  The Veteran must be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.

2.  Attempt to obtain all VA medical records pertaining to the Veteran dated since December 2010.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations, and associated with the claims file.

3.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of any hearing loss found to be present.  The claims file should be made available to and reviewed by the examiner.  All indicated studies, including an audiological evaluation, should be performed, and all findings should be reported in detail.  The examiner should comment on the Veteran's report regarding the onset and continuity of symptomatology and the lay statements of record relating to the Veteran's hearing loss since service, and should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any hearing loss found to be present is related to or had its onset during service, and particularly, to the Veteran's report of in-service exposure to loud noise.  The rationale for all opinions expressed should be provided in a legible report.

4.  Thereafter, re-adjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


